Citation Nr: 9903970	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-19 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts



THE ISSUES

1.  Entitlement to an increased rating for the service-
connected residuals of bilateral trench foot, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for the service-
connected tinea pedis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) rating for the 
service-connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  He was confirmed to have been a prisoner of war (POW) 
of the German Government from December 1944 to April 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the RO.  



REMAND

The veteran contends that his service-connected disabilities 
are more severe than their current ratings indicate.  

The veteran was afforded VA examinations of his feet and skin 
in December 1993.  At that time, he reported complaints of 
sensitivity to cold, occasional pain and discomfort, itching 
and occasional blistering.  The physical examination of the 
feet revealed findings of residual trench foot disease 
manifested by thinness of the skin with some rubor on the 
dorsum of both feet.  He also easily demonstrated evidence of 
vasal spasticity with cold in both feet.  It was noted, 
however, that no evidence of peripheral arterial disease was 
found.  The examination revealed generally dry skin with 
scaling patches on the scalp, knees, soles of the feet, dorsa 
of the feet and slightly in between the right fourth and 
fifth toes.  As a result, the examining physician diagnosed 
probable psoriasis with no obvious fungus infection noted at 
the time.  

The veteran was afforded a VA audiological examination in 
August 1994.  It is unclear, however, on review of the report 
of examination what hertz categories were utilized for the 
testing.  Hence, the Board finds that the VA audiometric 
examination conducted to date is inadequate for evaluation 
purposes because it does not include sufficient detail for 
rating the disability at issue and further examination should 
be conducted on remand.  38 C.F.R. § 4.2.   

In addition, the veteran has subsequently testified at a 
hearing before a Hearing Officer at the RO in November 1994 
that, in his opinion, his conditions had worsened over the 
previous year.  Hence, the Board finds that the veteran 
should also be afforded another examination in order to 
evaluate the current severity of the service-connected 
residuals of trench foot and tinea pedis.  

Furthermore, the rating criteria used to evaluate the 
veteran's service-connected residuals of trench foot were 
changed, effective on January 12, 1998.  "Where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
generally applies."  White v. Derwinski, 1 Vet. App. 519, 521 
(1991).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Thus, in order to prevent any prejudice to the 
veteran, this claim must be initially considered by the RO 
under the provisions of the "new" 38 C.F.R. § 4.104 prior 
to appellate review.  Bernard v. Brown, 4 Vet. App. 384 
(1993).




In light of the foregoing, the Board is REMANDING this case 
for the following actions:  

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for the 
residuals of trench foot and tinea pedis 
since December 1993 and his hearing loss 
since August 1994.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  

2.  The veteran should be afforded a VA 
audiology examination to ascertain the 
current severity of the service-connected 
bilateral hearing loss.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.  The examiner should fully report 
detailed findings and a complete 
rationale for all opinions expressed must 
be provided.  

3.  The veteran also should be afforded a 
VA examination in order to evaluate the 
current severity of the service-connected 
residuals of trench foot and tinea pedis.  
All indicated testing should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review.  The examiner should elicit from 
the veteran and record a full clinical 
history.  The examiner should report 
detailed clinical findings and provide a 
complete rationale for any opinion 
expressed.  

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the veteran's claims.  That 
review should include evaluating the 
severity of the veteran's service-
connected residuals of trench foot under 
both the old criteria and the new.  If 
any benefits sought on appeal are not 
granted to the veteran's satisfaction, 
then he and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).  

- 3 -


